



VOLUNTARY SEPARATION AGREEMENT AND RELEASE


Purpose 
This document contains my agreement with my employer, The Procter & Gamble
Company, ("P&G"), resulting from my decision to voluntarily end my employment on
____________(“Last Day of Employment”). This is a legally binding document in
which P&G commits itself to pay me a cash separation allowance and provide other
benefits described in Parts I and III, below. In exchange, I am agreeing to
release P&G from legal liability. P&G and I agree that any disputes we may have
now or in the future that are not released by this Voluntary Separation
Agreement and Release ("Agreement") will be resolved through binding
arbitration, as discussed in Part III, below.
 
I understand that any reference to P&G in this Agreement also includes parents,
subsidiaries or affiliated entities and the managers, agents, employees,
successors and assigns of any of them.
 
Part I. P&G agrees that: 
P&G will provide me with a cash allowance (the "Separation Allowance") of [an
amount equal to no greater than 1 times annual base salary, plus an amount equal
to between 0% and 100% of any deferred compensation forfeited], to be paid as a
lump sum (less legally required deductions) as soon as practical after my last
day of employment. P&G will also provide me with the following benefits, in
addition to any benefits to which I am otherwise already entitled:
 

 
--
My medical, dental, prescription drug, Employee Assistance Program and Basic
Group Life Insurance coverages will be extended on their current terms, as such
terms may change from time to time, until the earlier of (i) _______________, or
(ii) the date on which I become eligible to participate in another employer's
plans; and

 

 
--
Outplacement services from ________ for ___ months after date of first
significant services, which I must begin using within forty-five (45) days after
my separation date.

 

-  
Reimbursement of up to $5,000 for approved retraining programs; and

 

-  
A lump sum payment approximately equivalent to the non-vested credits in my
Profit Sharing account if I am not vested in the Profit Sharing Plan as of my
separation date. (If I am vested, the distribution of my account will be handled
according to the terms of the Profit Sharing Plan.)

 
If prior to Last Day of Employment, I have been granted an Award(s) under The
Procter & Gamble Future Shares Plan of October 14, 1997, as amended May 12, 1998
(the “Plan”), and I satisfy my obligations under Part II (A) of this Agreement,
then P&G’s execution and certification of this Agreement will certify my
separation from employment as a Special Separation as defined in Article 2.19 of
the Plan. If I am under age 55 on my last day of employment, this certification
means that I will receive a cash payment equal to the Spread Value1 “Spread
Value” is defined in Article 2.20 of the Plan as “the excess of the Fair Market
Value of one share of Common Stock on the date of exercise over the Fair Market
Value of one share of Common Stock on the Grant Date, multiplied by the number
of shares of Common Stock underlying the Award.” “Fair Market Value” is defined
in Article 2.10 of the Plan as “… the average of the high and low prices of a
share of Common Stock on the New York Stock Exchange on the date of
measurement…, and if there were no trades on such date, on the day on which a
trade occurred next preceding such date….” (less legally required deductions) of
my Future Shares, as provided in Article 6.1(e)(ii) of the Plan, on or shortly
after my Last Date of Employment. If I am age 55 or over on my last day of
employment, such certification means that I will retain the right to exercise
such Award(s) as provided in Article 6.1(e) of the Plan.


In addition, if I am a full-time employee and if on my last day of employment my
age plus my Profit Sharing years of service are equal to or greater than 70, P&G
will provide me with retiree medical, dental and life insurance coverages
(according to the terms of the plans in effect after my extended employee
coverages end as such terms may change from time to time) plus other benefits
given to regular retirees including holiday gift boxes, P&G publications,
invitations to Company events, a retiree I.D. pass, and eligibility for
participation in P&G's matching gift and scholarship programs. If I am eligible
for regular retirement, I will, in addition to the benefits set forth in this
Agreement, receive all benefits provided to regular retirees.


Part II. I agree that:
(A) I will continue to perform my work and responsibilities as an employee in a
satisfactory manner up to and including my Last Date of Employment. If I do not
do so and engage in any misconduct during my employment, I understand and agree
that P&G will not be obligated to provide me with the payments and benefits set
forth in Part I above, and if I have received any such payments and/or benefits,
I agree to repay them to P&G upon its demand.


(B)   I agree not to use or share any confidential, proprietary or trade secret
information about any aspect of P&G's business with any non-P&G employee or
business entity at any time in the future. I also understand and agree that
while I may work for a direct competitor of P&G, without the written consent of
P&G I will not engage in any activity or provide any services for a period of
three years following my Last Day of Employment in connection with the
manufacture, development, advertising, promotion or sale of any product which is
the same as, similar to, or competitive with any products of P&G (including
existing products as well as products which I know to be in development); (1)
with respect to which my work has been directly concerned at any time during the
two years preceding my last day of employment; or (2) with respect to which, as
a consequence of my job performance and duties, I have acquired knowledge of
trade secrets or other confidential information of P&G; nor will I work in any
position where the proprietary business or technical knowledge that I have
gained in my job here at P&G would be directly applicable to that position in
the competitor’s business, nor will I accept a position for the next year (one
year) for any other company on the same dedicated customer team that I worked
with for P&G during the past two (2) years. I will discuss any questions I may
have about this obligation with the Chief Executive Officer of P&G before
accepting a position.


(C)   I release P&G from any claim of any kind I may have at any time arising
out of my employment with P&G, my decision to end my employment at P&G or any
employment references or lack thereof as discussed below in Part III, Paragraph
(B). I also agree not to bring or be a party to any legal action, charge or
claim of any kind against P&G regarding the same matters. Any re-employment
consideration will be consistent with the Company’s Re-employment Policy. This
does not preclude me from filing a charge with the U.S. Equal Employment
Opportunity Commission (EEOC) or from participating in any investigation or
proceeding conducted by it, although it does waive my rights to bring a lawsuit
on my own behalf and to recover any damages or other remedy in a lawsuit brought
on my behalf by the EEOC regarding such matters. This is a General Release that
covers all claims under federal, state and local law, both statutory and common
law, including but not limited to all federal, state, and local employment
discrimination laws, claims, charges and legal actions under Title VII of the
Civil Rights Act and the Americans with Disabilities Act, claims and legal
actions under the Age Discrimination in Employment Act, and excludes only
workers compensation or unemployment compensation claims. This Agreement and
General Release does not waive any claims I may have which arise after the date
I have signed this Agreement.


Part III. P&G and I agree that:
(A) Because we recognize that resolving any future differences we may have in
the courts can take a long time and be expensive, P&G and I agree that our only
remedy for all disputes one of us may have with the other that are not released
by this Agreement and arise out of my employment, my decision to end my
employment, or any aspect of this Agreement will be to submit any such disputes
(except for the exception noted in the next paragraph) to final and binding
arbitration in accordance with the National Rules for the Resolution of
Employment Dispute of the American Arbitration Association then in effect. P&G
and I agree that the aggrieved party must send written notice of any claim to
the other party by certified mail, return receipt requested. Written notice to
P&G will be sent to its Secretary at One Procter & Gamble Plaza, Cincinnati, OH
45202, and to me at the most current address shown for me in P&G's records. The
arbitrator will apply the law of the state in which the claim arose, or federal
law, or both, as applicable to the claim(s) asserted. Upon application to P&G,
P&G will reimburse me for all fees and costs charged me by the American
Arbitration Association and its arbitrator to the extent they exceed the
applicable fees for filing and serving a lawsuit and summons upon P&G that would
have been charged by a court of competent jurisdiction, and my claim been filed
in court.
 
There is one exception to this Paragraph (A). P&G may seek injunctive relief in
any court of competent jurisdiction if it has reason to believe that I have
violated or am about to violate the terms of Part II, Paragraph B above.


(B) I understand that P&G's historical policy is to not provide employment
references to prospective employers. However, P&G is willing to waive that
policy in my case on the following basis: I authorize my managers, other P&G
employees or agents to provide employment references upon request. In return, I
release and will not bring, be a party to, or assist in any legal action,
charge, or claim of any kind against P&G based upon the employment reference (or
lack thereof). I understand that all disputes regarding employment references or
the lack thereof must be resolved through arbitration as described in Part III,
Paragraph A, above.


Part IV:
(A) If any court, arbitrator or other legal tribunal should later find that any
aspect of this Agreement is invalid, that invalidity will not affect the
legality of any other aspect of this Agreement.
 
(B) In deciding to sign this Agreement, I have not relied upon any statements or
promises by P&G other than those set forth in this document.
 
(C) I have carefully read this entire Agreement and I understand its meaning. I
also understand that this Agreement is a legal document, and by signing it I am
giving up certain legal rights. I acknowledge that I have been given 45 days to
consider this Agreement and that I have been advised to consult with an attorney
about its terms. If I have executed this Agreement prior to the expiration of
the given 45 day period specified above, I acknowledge and agree that I was
afforded the opportunity to consider the Agreement for given 45 days before
executing it and that my execution of this Agreement prior to the expiration of
such given 45 day period was my free and voluntary act. I further understand
that I may revoke my acceptance of this Agreement within seven (7) days after I
sign it and that if I do not revoke my acceptance within that time, this
Agreement becomes effective and enforceable by both parties immediately after
the expiration of seven (7) days after I sign (the "effective date"). I
understand that any revocation must be in writing and must be received by my
immediate manager or that manager's designee no later than the close of business
on the seventh day after my execution of this Agreement. P&G has given me enough
time to consult with my family and other advisers and to consider whether I
should agree to the terms of this Agreement. Finally, I am voluntarily signing
this Agreement.


(D) I understand and agree this Agreement is governed by the laws of the State
of Ohio.


__________________________________    __________________
(Date)


The Procter & Gamble Company


Certified & Approved By: __________________________         __________________
(Date)



--------------------------------------------------------------------------------

1